Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the AFCP amendment filed on May 26, 2022.

Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18-20 are pending.
Claims 1, 7, and 13 have been amended in this action.
Claims 3, 5, 9, 11, 15, and 17 are canceled.
After entry of the following Examiner's amendment, claims 1-2, 4, 6-8, 10, 12-14, 16, and 18-20 remain pending and are being allowed herein. Claims 1, 7, and 13 are the independent claims.
Allowable Subject Matter
Upon the extensive searches of various databases, Examiner respectfully submits that claims 1-2, 4, 6-8, 10, 12-14, 16, and 18-20 are allowable over the prior art of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record John Whetzel (Reg. 73,133) on 6/8/2022 for the reasons set forth in the attached interview summary.
	
	The application has been amended as follows:
In the Claims:
	Claims 1, 7, and 13 have been amended and claims 3, 5, 9, 11, 15, 17 have been canceled.
This listing of claims will replace all prior versions, and listings, of claims in the application.

AMENDMENTS TO THE CLAIMS:

1.	(Currently Amended)  A computer implemented method of generating a dynamic upgrade prediction comprising:
generating an initial upgrade prediction for a predicted time of an upgrade to be performed on a subset of a plurality of component nodes of a multi-component product; 
	performing a real time progress review, using a centralized management node, of the upgrade, wherein each of the plurality of component nodes includes a plurality of stages; 
	performing an upgrade duration comparison between the initial upgrade prediction and a real time upgrade time for a subset of the plurality of stages; and 
	generating an updated upgrade prediction for the upgrade of the multi-component product based on the upgrade duration comparison between the initial upgrade prediction and the real time upgrade time, wherein generating the updated upgrade prediction varies based on whether the upgrade duration comparison indicates that the initial upgrade prediction was an overestimation or an underestimate as compared to the real time upgrade time,
wherein the initial upgrade prediction, Tinit, is generated according to: 

    PNG
    media_image1.png
    148
    371
    media_image1.png
    Greyscale
, 
wherein M is a number of component nodes of the multi-component product, each component node has N[m] stages, and T[m][n] is an estimated time expected to be spent on a stage n for a component node m, and
wherein the updated upgrade prediction is dynamically increased when the real time progress review indicates that one of the plurality of stages spends more time than the initial upgrade prediction. 

2.	(Previously Presented)  The computer implemented method as in claim 1, wherein only a subset of the plurality of component nodes of the multi-component product are being upgraded, and the initial upgrade prediction is generated based on an analysis of the subset of the plurality of component nodes. 

3.	(Canceled)  

4.	(Previously Presented)  The computer implemented method as in claim 1, wherein the updated upgrade prediction, Testimate, is generated according to: 

    PNG
    media_image2.png
    261
    1253
    media_image2.png
    Greyscale

wherein x refers to a component node of the M component nodes that is being upgraded, y refers to a stage of the N[m] stages that is being upgraded, T[x][y] refers to an estimated time expected to be spent on the stage y for the component node x, and ∆txy is an elapsed time since beginning the stage y. 

5.	(Canceled)  

6.	(Original)  The computer implemented method as in claim 1, wherein the initial upgrade prediction for the multi-component product is generated based on internal testing data or customer feedback.

7.	(Currently Amended)  A system for generating a dynamic upgrade prediction comprising:
a multi-component product including a centralized management node and a plurality of component nodes, wherein the centralized management node comprises a memory and one or more processors that are operatively coupled to the memory, and wherein the one or more processors are configured to communicate with the plurality of component nodes and to:
generate an initial upgrade prediction for a predicted time of an upgrade to be performed on a subset of the plurality of component nodes; 
perform a real time progress review of the upgrade, wherein each of the plurality of component nodes includes a plurality of stages; 
perform an upgrade duration comparison between the initial upgrade prediction and a real time upgrade time for a subset of the plurality of stages; and 
generate an updated upgrade prediction based on the upgrade duration comparison between the initial upgrade prediction and the real time upgrade time, wherein generating the updated upgrade prediction varies based on whether the upgrade duration comparison indicates that the initial upgrade prediction was an overestimation or an underestimate as compared to the real time upgrade time,
wherein the centralized management node generates the initial upgrade prediction, Tinit, according to: 

    PNG
    media_image1.png
    148
    371
    media_image1.png
    Greyscale
, 
wherein M is a number of component nodes of the multi-component product, each component node has N[m] stages, and T[m][n] is an estimated time expected to be spent on a stage n for a component node m, and
	wherein the updated upgrade prediction is dynamically increased when the real time progress review indicates that one of the plurality of stages spends more time than the initial upgrade prediction. 

8.	(Previously Presented)  The system as in claim 7, wherein only a subset of the plurality of component nodes of the multi-component product are being upgraded, and the initial upgrade prediction is generated based on an analysis of the subset of the plurality of component nodes.

9. 	(Canceled)  

10.	(Previously Presented)  The system as in claim 7, wherein the updated upgrade prediction, Testimate, is generated according to: 

    PNG
    media_image2.png
    261
    1253
    media_image2.png
    Greyscale

wherein x refers to a component node of the M component nodes that is being upgraded, y refers to a stage of the N[m] stages that is being upgraded, T[x][y] refers to an estimated time expected to be spent on the stage y for the component node x, and ∆txy is an elapsed time since beginning the stage y. 

11.	(Canceled)  

12.	(Original)  The system as in claim 7, wherein the initial upgrade prediction for the multi-component product is generated based on internal testing data or customer feedback. 

13.	(Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform dynamic upgrade prediction operation, the operation comprising:
generating an initial upgrade prediction for a predicted time of an upgrade to be performed on a subset of a plurality of component nodes of a multi-component product; 
	performing a real time progress review, using a centralized management node, of the upgrade, wherein each of the plurality of component nodes includes a plurality of stages; 
	performing an upgrade duration comparison between the initial upgrade prediction and a real time upgrade time for a subset of the plurality of stages; and 
	generating an updated upgrade prediction for the upgrade of the multi-component product based on the upgrade duration comparison between the initial upgrade prediction and the real time upgrade time, wherein generating the updated upgrade prediction varies based on whether the upgrade duration comparison indicates that the initial upgrade prediction was an overestimation or an underestimate as compared to the real time upgrade time,
wherein the initial upgrade prediction, Tinit, is generated according to: 

    PNG
    media_image1.png
    148
    371
    media_image1.png
    Greyscale
, 
wherein M is a number of component nodes of the multi-component product, each component node has N[m] stages, and T[m][n] is an estimated time expected to be spent on a stage n for a component node m, and 
wherein the updated upgrade prediction is dynamically increased when the real time progress review indicates that one of the plurality of stages spends more time than the initial upgrade prediction. 

14.	(Previously Presented)  The non-transitory computer-readable medium as in claim 13, wherein only a subset of the plurality of component nodes of the multi-component product are being upgraded, and the initial upgrade prediction is generated based on an analysis of the subset of the plurality of component nodes. 

15.	(Canceled)  

16.	(Previously Presented)  The non-transitory computer-readable medium as in claim 13, wherein the updated upgrade prediction, Testimate, is generated according to: 

    PNG
    media_image2.png
    261
    1253
    media_image2.png
    Greyscale

wherein x refers to a component node of the M component nodes that is being upgraded, y refers to a stage of the N[m] stages that is being upgraded, T[x][y] refers to an estimated time expected to be spent on the stage y for the component node x, and ∆txy is an elapsed time since beginning the stage y. 

17.	(Canceled)  

18.	(Original)  The non-transitory computer-readable medium as in claim 13, wherein the initial upgrade prediction for the multi-component product is generated based on internal testing data or customer feedback.

19.	(Previously Presented) 	The computer implemented method as in claim 1, wherein responsive to determining that the initial upgrade prediction is an overestimation as compared to the real time upgrade time, a modification to the initial upgrade prediction to generate the updated upgrade prediction is limited to an upgrade variation associated with a current stage of the plurality of stages being executed.

20.	(Previously Presented) 	The non-transitory computer-readable medium as in claim 13, wherein responsive to determining that the initial upgrade prediction is an overestimation as compared to the real time upgrade time, a modification to the initial upgrade prediction to generate the updated upgrade prediction is limited to an upgrade variation associated with a current stage of the plurality of stages being executed.
-- END OF AMENDMENT –

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US  2019/0259223 teaches using an update scheduler application to identify expected downtime for the software updates to be installed;
US 2013/0179877 teaches implementing an algorithm to compare the history file of the current Monday to the previous Monday and identify matching idle times;
US 2013/0151421 teaches determining whether the time between the completion date and the change to the completion date exceeds the maximum delay; and 
US 2007/0294684 teaches a process selector comparing the calculated update processing times and selects the fastest update process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191